 



Exhibit 10.1
America West 2002 Incentive Equity Plan
(As amended through May 23, 2002)

 



--------------------------------------------------------------------------------



 



America West 2002 Incentive Equity Plan
     1. Purpose. The purpose of the America West 2002 Incentive Equity Plan (the
“Plan”) is to promote the interests of the Company by encouraging Employees,
Directors and Consultants to acquire or increase their equity interests in the
Company, to provide a means whereby Employees may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to remain with and devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. The Plan also is intended to enhance the ability
of the Company and its Subsidiaries to attract and retain the services of
individuals who are essential for the growth and profitability of the Company.
The Plan shall be effective as of March 27, 2002 (the “Effective Date”).
     2. Definitions. As used in this Plan:
          (a) “Award” means an Option Right or Restricted Stock (each as defined
in its respective paragraph).
          (b) “Board” means the Board of Directors of the Company.
          (c) “Code” means the Internal Revenue Code of 1986, as amended.
          (d) “Committee” means a committee of two or more members of the Board
appointed by the Board pursuant to Paragraph 14.
          (e) “Common Stock” means the Class B Common Stock, $0.01 par value, of
the Company.
          (f) “Company” means America West Holdings Corporation.
          (g) “Consultant” means any person, including an advisor, engaged by
the Company or a Subsidiary to render consulting or advisory services and who is
compensated for such services. However, the term “Consultant” shall not include
Directors who are compensated by the Company solely for their services as
Directors, and the payment of a Director’s fee by the Company for services as a
Director shall not cause a Director to be considered a “Consultant” for purposes
of the Plan.
          (h) “Continuous Service” means that the Participant’s service with the
Company or any Subsidiary, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or any Subsidiary as an Employee, Director or
Consultant or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or any Subsidiary, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of a Subsidiary or a Director shall not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other

1.



--------------------------------------------------------------------------------



 



personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in an Award only to such
extent as may be provided in the Company’s leave of absence policy or in the
written terms of the Participant’s leave of absence.
          (i) “Date of Grant” means with respect to an Award, the date specified
by the Committee on which such Award will become effective (which date will not
be earlier than the date on which the Committee takes action with respect
thereto).
          (j) “Deferral Account” means the account established and maintained by
the Company for deferral of Stock Option Gain by a Deferral Participant.
Deferral Accounts will be maintained solely as bookkeeping entries to evidence
unfunded obligations of the Company.
          (k) “Deferral Participant” means any Participant who is a member of a
select group of management or highly compensated Employees, who is designated by
the Committee as a Deferral Participant and who makes a Stock Option Gain
deferral election pursuant to Paragraph 9.
          (l) “Director” means a member of the Board of Directors of the Company
          (m) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
          (n) “Effective Date” means March 27, 2002.
          (o) “Employee” means any person employed by the Company or any
Subsidiary. Service as a Director shall not constitute employment with the
Company or a Subsidiary.
          (p) “Incentive Stock Option” means an Option Right intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.
          (q) “Management Objectives” means the objectives, if any, established
by the Committee that are to be achieved with respect to an Award granted under
this Plan, which may be described in terms of Company-wide objectives, in terms
of objectives that are related to performance of the division, Subsidiary,
department or function within the Company or a Subsidiary in which the
Participant receiving the Award is employed or in individual or other terms, and
which will relate to the period of time determined by the Committee. The
Management Objectives, intended to qualify under Section 162(m) of the Code,
shall be with respect to one or more of the following measures which may, at the
discretion of the Committee, be measured absolutely or by comparison to similar
measures reported by other major U.S. airlines: (i) earnings before interest,
taxes, depreciation, rent and amortization expenses (“EBITDAR”); (ii) earnings
before interest and taxes (“EBIT”); (iii) EBITDAR, EBIT or earnings before taxes
and unusual or nonrecurring items as measured either against the annual budget
or as a ratio to revenue or return on total capital; (iv) total stockholder
return; (v) return on capital; (vi) stock price performance; (vii) revenue per
available seat mile; (viii) costs per available seat mile; and (ix) customer
satisfaction using the Air Travel Consumer Report issued by the United States
Department of Transportation. Which objectives to use with respect to an

2.



--------------------------------------------------------------------------------



 



Award, the weighting of the objectives if more than one is used, and whether the
objective is to be measured against a Company-established budget or target, an
index or a peer group of airlines, shall be determined by the Committee in its
discretion at the time of grant of the Award. A Management Objective need not be
based on an increase or a positive result and may include, for example,
maintaining the status quo or limiting economic losses. The Committee, in its
sole discretion and without the consent of the Participant, may amend an Award
to reflect (1) a change in corporate capitalization, such as a stock split or
dividend, (2) a corporate transaction, such as a corporate merger, a corporate
consolidation, any corporate separation (including a spinoff or other
distribution of stock or property by a corporation), any corporate
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or (3) any partial or complete
corporate liquidation. With respect to an Award that is subject to Management
Objectives, the Committee must first certify that the Management Objectives have
been achieved before the Award may be paid.
          (r) “Market Value per Share” means, as of any date, the closing sales
price per share of Common Stock (or the closing bid, if no sales were reported)
as quoted on the exchange or market with the greatest volume of trading in the
Common Stock as of such date, as reported in The Wall Street Journal or such
other source as the Committee deems reliable. If the date of determination is
not a market trading date then the closing sales price on the last market
trading day prior to the day of determination shall be used. In the absence of
such markets for the Common Stock, the Fair Market Value shall be determined in
good faith by the Committee.
          (s) “Non-Employee Director” means a director of the Company who is not
also an Employee.
          (t) “Option Price” means the purchase price per share payable on
exercise of an Option Right.
          (u) “Option Right” means the right to purchase a share of Common Stock
upon exercise of an option granted pursuant to Paragraph 4.
          (v) “Participant” means an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.
          (w) “Restricted Stock” means shares of Common Stock granted or sold
pursuant to Paragraph 5.
          (x) “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange
Commission (or any successor rule to the same effect) as in effect from time to
time.
          (y) “Stock Option Gain” means, pursuant to the exercise of an Option
Right not intended to qualify as an Incentive Stock Option, the shares of Common
Stock representing the difference between the aggregate Market Value per Share
of shares of Common Stock subject to the Option Right on the date of exercise
less the aggregate Option Price, if, and only if, the aggregate Option Price is
paid with shares of Common Stock already owned by the Deferral Participant, as
described in Paragraph 4(c)(ii) and in Revenue Ruling 80-244, 1980-2 C.B. 234.

3.



--------------------------------------------------------------------------------



 



          (z) “Subsidiary” means, at any time, any corporation in which at the
time the Company then owns or controls, directly or indirectly, not less than
50% of the total combined voting power represented by all classes of stock
issued by such corporation.
     3. Shares Available Under Plan. Subject to adjustments as provided in
Paragraph 8, (i) 8,000,000 is the maximum number of shares of Common Stock which
may be issued or transferred and covered by all outstanding Awards under this
Plan, of which number no more than 1,500,000 shares will be issued or
transferred as Restricted Stock, (ii) 150,000 is the maximum number of shares of
Restricted Stock which may be issued or transferred to any one Participant in
any calendar year and (iii) 500,000 is the maximum number of shares of Common
Stock which may be issued pursuant to or covered by Option Rights granted under
this Plan to any one Participant during any calendar year; provided, however,
that, in addition to the annual limit above, upon a Participant’s initial
employment with the Company or any Subsidiary or a Participant’s promotion,
1,500,000 shares is the maximum number of shares of Common stock that may be
issued pursuant to or covered by Option Rights granted under this Plan with
respect to such Participant on account of such event. Such shares may be shares
of original issue or reacquired shares, bought on the market or otherwise. Upon
the exercise of an Option Right pursuant to which Stock Option Gain is deferred
under Paragraph 9, the number of shares representing Stock Option Gain will be
deemed to have been issued under this Plan for purposes of this Paragraph 3; and
transfer of shares in respect of the settlement of a Deferral Account pursuant
to Paragraph 9 shall not be deemed to be the transfer of additional shares under
this Paragraph 3. Subject to the provisions of the preceding sentence, any
shares of Common Stock which are subject to Option Rights or awarded or sold as
Restricted Stock that are terminated, unexercised, forfeited or surrendered or
which expire for any reason will again be available for issuance under this
Plan, unless, with respect to Restricted Stock, the Participant has received
benefits of ownership with respect to such shares, such as dividends, but not
including voting rights. Notwithstanding the foregoing, the aggregate maximum
number of shares of Common Stock that may be issued as Incentive Stock Options
shall be 8,000,000.
     4. Option Rights. The Committee may from time to time authorize grants to
any Participant of options to purchase shares of Common Stock upon such terms
and conditions as it may determine in accordance with the following provisions:
          (a) Each grant will specify the number of shares of Common Stock to
which it pertains.
          (b) Each grant will specify its Option Price, which may not be less
than 100% of the Market Value per Share on the Date of Grant.
          (c) Each grant will specify that the Option Price will be payable
(i) in cash by check acceptable to the Company, (ii) by either the transfer, or
attestation of ownership by the Participant, to the Company of shares of Common
Stock already owned by the optionee having an aggregate Market Value per Share
at the date of exercise equal to the aggregate Option Price and which have been
held by the Participant for more than six (6) months if such shares were
acquired by the Participant either directly or indirectly from the Company (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes),

4.



--------------------------------------------------------------------------------



 



(iii) from the proceeds of a sale through a broker of some or all of the shares
to which such exercise relates, or (iv) by a combination of such methods of
payment.
          (d) Each grant will specify the required period or periods of
Continuous Service by the Participant with the Company and/or any Subsidiary
and/or the Management Objectives (if any) to be achieved before the Option
Rights or installments thereof will vest and become exercisable, and any grant
may provide for the earlier vesting of the Option Rights in the event of a
change in control or other corporate transaction or event or upon termination of
the Participant’s Continuous Service due to death, Disability, or otherwise.
          (e) Each grant the vesting of which, or the timing of the vesting of
which, is dependent, in whole or in part, on the achievement of Management
Objectives may specify a minimum level of achievement in respect of the
specified Management Objectives below which no Options Rights will vest and may
set forth a formula or other method for determining the number of Option Rights
that will vest if performance is at or above such minimum but short of full
achievement of the Management Objectives.
          (f) Option Rights granted under this Plan may be (i) options which are
intended to qualify as Incentive Stock Options, (ii) options which are not
intended to so qualify (“Nonstatutory Stock Options”) or (iii) combinations of
the foregoing.
          (g) Each grant shall specify the period during which the Option Right
may be exercised, but no Option Right will be exercisable more than ten years
from its Date of Grant. Each grant shall specify a maximum time period after
termination of Continuous Service for the vested portion of the grant to remain
exercisable. Such post-service exercise period need not be the same for all
grants nor for all reasons for the cessation of the Participant’s Continuous
Service. If a post-termination exercise period is not stated in the Option Right
grant agreement, the Option Right, to the extent vested, will remain exercisable
for three (3) months after the termination of the Participant’s Continuous
Service with the Company, and the unvested portion of the Option Right, if any,
will terminate upon termination of the Participant’s Continuous Service.
          (h) Each grant of Option Rights will be evidenced by an agreement
executed on behalf of the Company by any officer, delivered to the Participant
and containing such terms and provisions, consistent with this Plan, as the
Committee may approve.
     5. Restricted Stock. The Committee may also from time to time authorize
grants or sales to any Participant of Restricted Stock upon such terms and
conditions as it may determine in accordance with the following provisions:
          (a) Each grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting and other
ownership rights, but subject to the restrictions hereinafter referred to. Each
grant or sale may limit the Participant’s dividend rights during the period in
which the shares of Restricted Stock are subject to any such restrictions.

5.



--------------------------------------------------------------------------------



 



          (b) Each grant or sale will specify the Management Objectives, if any,
that are to be achieved in order for the ownership restrictions to lapse. Each
grant or sale that is subject to the achievement of Management Objectives will
specify a minimum acceptable level of achievement in respect of the specified
Management Objectives below which the shares of Restricted Stock will be
forfeited and may set forth a formula or other method for determining the number
of shares of Restricted Stock with respect to which restrictions will lapse if
performance is at or above such minimum but short of full achievement of the
Management Objectives.
          (c) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (d) Each such grant or sale may provide that the shares of Restricted
Stock covered by such grant or sale will be subject, for a period to be
determined by the Committee at the Date of Grant, to a share repurchase (if the
Restricted Stock was purchased) or forfeiture (if the Restricted Stock was
granted without any purchase price) in favor of the Company in the event the
Participant’s Continuous Service terminates. Such share repurchase or forfeiture
shall lapse in accordance with a vesting schedule determined by the Committee.
In addition, any grant or sale may provide for earlier vesting in the event of a
change in control or other corporate transaction or event or upon termination of
the Participant’s Continuous Service due to death, Disability, or otherwise. The
Board may grant or sell shares of Restricted Stock without any restrictions such
as the repurchase or forfeiture rights provided for above as a bonus for the
past services of the Participant.
          (e) Each such grant or sale will provide that during the vesting
period, if any, the transferability of the unvested shares (the shares of the
Restricted Stock which are subject to forfeiture or a right of repurchase by the
Company) will be prohibited or restricted in a manner and to the extent
prescribed by the Committee on the Date of Grant.
          (f) Each grant or sale of Restricted Stock will be evidenced by an
agreement executed on behalf of the Company by any officer and delivered to and
accepted by the Participant and containing such terms and provisions, consistent
with this Plan, as the Committee may approve.
          (g) Unless otherwise approved by the Committee, certificates
representing shares of Common Stock transferred pursuant to a grant of
Restricted Stock will be held in escrow pursuant to an agreement satisfactory to
the Committee until such time as the restrictions on transfer, if any, have
expired or the shares have been forfeited.
     6. Director Awards. Awards of Option Rights and Restricted Stock to
Non-Employee Directors may be made under the Plan pursuant to Paragraphs 4 and
5. In addition, automatic formula grants of Option Rights will be made in
accordance with the provisions of this Section.

6.



--------------------------------------------------------------------------------



 



          (a) Each Nonemployee Director who is elected or appointed to the Board
for the first time after the effective date of this Plan shall automatically
receive, on the date of his or her election or appointment, a Director Option
for 10,000 shares of Common Stock.
          (b) On May 27, 2002 and on the date following each subsequent annual
meeting of the stockholders of the Company in each year that this Plan is in
effect (commencing with the 2003 annual meeting of stockholders), each
Nonemployee Director who is in office on that day, other than a Nonemployee
Director who is elected or appointed for the first time at such annual meeting
and accordingly receives a Director Option on such day under Paragraph 6(a),
shall automatically receive a Director Option of 10,000 shares of Common Stock.
          (c) Each Director Option will be subject to all of the limitations
contained in the following provisions:
               (i) Each Director Option shall become exercisable (vested) on the
first day that is more than six months following its Date of Grant.
               (ii) The Option Price of each Director Option shall be the Market
Value per Share on its Date of Grant.
               (iii) Each Director Option that is vested may be exercised in
full at one time or in part from time to time by giving written notice to the
Company, stating the number of shares of Common Stock with respect to which the
Director Option is being exercised, accompanied by payment in full of the Option
Price for such shares, which payment may be (A) in cash by check acceptable to
the Company, (B) by either the transfer, or attestation of ownership by the
Participant, to the Company of shares of Common Stock already owned by the
optionee having an aggregate Market Value per Share at the date of exercise
equal to the aggregate Option Price and which have been held by the Participant
for more than six (6) months if such shares were acquired by the Participant
either directly or indirectly from the Company (or such longer or shorter period
of time required to avoid a charge to earnings for financial accounting
purposes), (C) from the proceeds of a sale through a broker of some or all of
the shares to which such exercise relates or (D) by a combination of such
methods of payment.
               (iv) Each Director Option shall expire ten years from its Date of
Grant, but shall be subject to early termination as follows: to the extent
unvested, each Director Option held by a Nonemployee Director shall terminate
upon the date such Nonemployee Director ceases to be a director of the Company;
to the extent vested and exercisable as of the date a Nonemployee Director
ceases to be a director of the Company, each Director Option held by such
Nonemployee Director must be exercised within three months of such date;
provided that if such termination from the Board results from the Nonemployee
Director’s death, disability or retirement from the Board, then the Director
Options held by such Nonemployee Director must be exercised within three years
from the date of such termination; provided further that if within such three
month period the Nonemployee Director is appointed to serve on the Advisory
Committee established by the Board of Directors of May 20, 1998, then the
Director Options must be exercised within three months following the date on
which he or she ceases to serve on such Advisory Committee; but provided
further, however, that in no event shall the normal ten year expiration date of
such Director Options be extended.

7.



--------------------------------------------------------------------------------



 



               (v) In the event that the number of shares of Common Stock
available for grants under this Plan is insufficient at any time to make all
automatic grants of Director Options provided for in Paragraphs 6(a) and 6(b) at
such time, then all Nonemployee Directors who are entitled to an automatic grant
of Director Options at such time shall share ratably in the number of shares
then available for grant under this Plan and shall have no right to receive a
grant with respect to the deficiencies in the number of available shares.
     7. Transferability.
          (a) Except as provided in subparagraph (b) below, no Award that has
not become payable, vested or earned will be transferable by a Participant other
than by will or the laws of descent and distribution, and Option Rights will be
exercisable during the Participant’s lifetime only by the Participant or by the
Participant’s guardian or legal representative.
          (b) The Committee may, in its discretion, adopt rules or guidelines
under which any Award previously granted or to be granted to a Participant
(other than an Incentive Stock Option) may be transferred (in whole or in part)
by the Participant to (i) a permitted transferee under a Registration Statement
on Form S-8 or (ii) a Code Section 501(c)(3) organization. Following transfer,
any such Awards shall continue to be subject to the same terms and conditions as
were applicable to the Award immediately prior to transfer; provided, however,
that no transferred Award shall be exercisable or payable, as the case may be,
unless arrangements satisfactory to the Company have been made to satisfy any
tax withholding obligations the Company may have with respect to the Award.
     8. Adjustments. The Board shall make or provide for such adjustments (i) in
the limitations specified in Paragraph 3 including the maximum number of shares
reserved for issuance under the Plan, the maximum number of shares which may be
issued or transferred as Restricted Stock, the maximum number of shares which
may be issued or transferred as Restricted Stock to any Participant, the maximum
number of shares which may be granted as Option Rights to any Participant, and
the aggregate number of shares of Common Stock which may be granted as Incentive
Stock Options, (ii) in the numbers of shares of Common Stock covered by
outstanding Option Rights granted hereunder, (iii) in the Option Price
applicable to any such Option Rights, (iv) in the value of Deferral Accounts and
the deemed investment thereof, and/or (v) in the kind of shares covered thereby
(including shares of another issuer), as is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
merger, consolidation, reorganization, partial or complete liquidation, issuance
of writs or warrants to purchase securities or any other corporation transaction
or event having an effect similar to any of the foregoing.

8.



--------------------------------------------------------------------------------



 



     9. Stock Option Gain Deferral.
          (a) Participation. Only Deferral Participants are eligible to make an
election pursuant to this Paragraph 9.
          (b) Deferrals. A Deferral Participant may elect to defer Stock Option
Gain pursuant to one or more Option Rights. All of the gain inherent in an
Option Right must be deferred, although the Option Right may be exercised in
parts.
               (i) Elections. Once an election form, properly completed, is
received by the Committee, the election of the Deferral Participant shall be
irrevocable; provided, however, that the Committee may, in its discretion,
permit a Deferral Participant to elect a further deferral of amounts credited to
his or her Deferral Account by filing a later election form; provided further,
however, that, unless otherwise approved by the Committee, any election to defer
further amounts credited to a Deferral Account must be made at least one
(1) year prior to the date such amounts would otherwise be payable in the
absence of such later election and shall be void in the event of a Deferral
Participant’s earlier termination of employment.
               (ii) Date of Election. An election to defer Stock Option Gain
shall be made at least six (6) months prior to the exercise of an Option Right.
Accordingly, once a Deferral Participant has made such an election, the Deferral
Participant may not exercise the Option Right covered by the election for at
least six (6) months thereafter.
          (c) Deferral Accounts.
               (i) Establishment; Crediting of Amounts Deferred. A Deferral
Account shall be established for each Deferral Participant, as directed by the
Committee. The amount of Stock Option Gain deferred with respect each Deferral
Account will be credited to such Deferral Account as of the date on which such
amount would have been paid to the Deferral Participant but for the Deferral
Participant’s election to defer receipt hereunder. Amounts credited to a
Deferral Account shall be deemed invested in Common Stock, and the Deferral
Account accordingly shall fluctuate in value in accordance with the Market Value
per Share of Common Stock.
               (ii) Adjustments. Amounts credited to a Deferral Account shall be
adjusted pursuant to the terms of Paragraph 8.
          (d) Settlement of Deferral Accounts.
               (i) Form of Payment. The Company shall settle a Deferral
Participant’s Deferral Account, and discharge all of its obligations to pay
deferred compensation under this Paragraph 9 with respect to such Deferral
Account, by transferring to the Deferral Participant (or the Deferral
Participant’s beneficiary or estate in the case of death) shares of Common Stock
equal in number (both whole and fractional) to the deemed Common Stock
investment of the Deferral Account.

9.



--------------------------------------------------------------------------------



 



               (ii) Timing of Transfers. Transfers in settlement of a Deferral
Account shall be made as soon as practicable after the date specified by the
Deferral Participant in his or her election relating to such Deferral Account,
or earlier in the event of termination of employment, in the following
circumstances:
                    (1) A single lump sum transfer or installment transfers in
settlement of any Deferral Account shall be made or commence, as the case may
be, as promptly as practicable following the Deferral Participant’s attainment
of age 55, 60, or 65, in accordance with the Deferral Participant’s election
made pursuant to Paragraph 9(b); provided, however, that a single lump sum
transfer shall be made in the event of the Deferral Participant’s termination of
active employment, regardless of cause, prior to the transfer date specified in
such election. Installment transfers shall be made in substantially equal
amounts (i.e., substantially equal in terms of the number of shares of Common
Stock transferred) over five (5), ten (10) or fifteen (15) years pursuant to the
Deferral Participant’s election made pursuant to Paragraph 9(b).
                    (2) In the event of a change in control (as defined in the
election form by which the Stock Option Gain is deferred), a single transfer in
settlement of a Deferral Participant’s entire Deferral Account shall be made
within fifteen (15) business days following the effective date such change in
control.
                    (3) In the event of a Deferral Participant’s death prior to
receiving all transfers to which he or she is entitled, the beneficiary of the
Deferral Participant, as last designated in writing on a form provided by the
Committee, or the Deferral Participant’s estate (in the absence of such a
designation) shall receive the remaining transfers in accordance with the single
lump sum or installment method of transfer specified in the Deferral
Participant’s election made pursuant to Paragraph 9(b); provided, however, that
such transfer shall be made or commence, as the case may be, within sixty
(60) business days following the date of the Deferral Participant’s death and
that a single lump sum transfer shall be made in all cases in which transfers to
the Deferral Participant have not commenced prior to death.
               (iii) Financial Hardship Transfers. Other provisions of the Plan
notwithstanding, if, upon the written application of a Participant, the
Committee determines that the Deferral Participant has a financial hardship of
such a substantial nature and beyond the individual’s control that settlement of
amounts previously deferred under the Plan is warranted, the Committee may
direct the settlement of all or a portion of the balance of a Deferral Account
and the time and manner of such transfer. Financial hardship shall mean a severe
financial hardship to the Deferral Participant resulting from a sudden and
unexpected illness or accident of the Deferral Participant or his or her
dependent, loss of the Deferral Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Deferral Participant.
          (e) Statements. The Committee will furnish statements to each Deferral
Participant reflecting the amount credited to a Deferral Participant’s Account
and transactions therein not less frequently than once each calendar year.

10.



--------------------------------------------------------------------------------



 



          (f) Claims Procedure.
               (i) Application for Benefits and Inquiries. Any application or
request for the settlement of a Deferral Account, inquiries about this
Paragraph 9 or inquiries about present or future rights under this Paragraph 9
(a “Claim”) must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is
the Committee and may be reached at the following:
Compensation/Human Resources Committee
America West Airlines, Inc.
4000 E. Sky Harbor Boulevard
Phoenix, Arizona 85034-3899
or such other address as the Committee may from time to time specify.
               (ii) Denial of Claims. If a Claim is denied in whole or in part,
the Committee must provide the applicant with written or electronic notice of
the denial of the application and of the applicant’s right to review the denial.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. The written notice of denial will be set forth in a manner designed to be
understood by the individual and will include the following:
                    (1) the specific reason or reasons for the denial;
                    (2) references to the specific Plan provisions upon which
the denial is based;
                    (3) a description of any additional information or material
that the Committee needs to complete the review and an explanation of why such
information or material is necessary; and
                    (4) an explanation of the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
applicant’s right to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) following a denial
on review of the Claim, as described in Paragraph 9(f)(v) below.
               (iii) Timing of Written Notice. The written notice will be given
to the applicant within 90 days after the Committee receives the application,
unless special circumstances require an extension of time, in which case, the
Committee shall have up to an additional 90 days for processing the application.
If an extension of time for processing is required, written notice of the
extension will be furnished to the applicant before the end of the initial
90-day period. This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Committee is to
render its decision on the application.

11.



--------------------------------------------------------------------------------



 



               (iv) Request for a Review. Any person (or that person’s
authorized representative) for whom a Claim is denied, in whole or in part, may
appeal the denial by submitting a request for a review to the Committee within
60 days after the application is denied. The Committee will give the applicant
(or his or her representative) an opportunity to review pertinent documents in
preparing a request for a review. A request for a review shall be in writing and
shall be addressed to the Committee at:
Compensation/Human Resources Committee
America West Airlines, Inc.
4000 E. Sky Harbor Boulevard
Phoenix, Arizona 85034-3899
or such other address as the Committee may from time to time specify.
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Committee may require the applicant to submit)
written comments, documents, records, and other information relating to his or
her Claim. The applicant (or his or her representative) shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her Claim. The review shall
take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the Claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
               (v) Decision on Review. The Committee will act on each request
for review within 60 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60 days)
for processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the
Committee is to render its decision on the review. The Committee will give
prompt, written or electronic notice of its decision to the applicant. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. If the Committee confirms denial of a Claim in whole or in part, the
notice will set forth, in a manner calculated to be understood by the applicant,
the following:
                    (1) the specific reason or reasons for the denial;
                    (2) references to the specific Plan provisions upon which
the denial is based;
                    (3) a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her Claim; and

12.



--------------------------------------------------------------------------------



 



                    (4) a statement of the applicant’s right to bring a civil
action under section 502(a) of ERISA.
               (vi) Rules and Procedures. The Committee will establish rules and
procedures, consistent with the Plan, this Paragraph 9 and Title I of ERISA, as
necessary and appropriate in carrying out its responsibilities in reviewing
Claims. The Committee may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of a Claim to do so at
the applicant’s own expense.
               (vii) Exhaustion of Remedies. No legal action in respect of a
Claim under this Paragraph 9 may be brought until the claimant (i) has submitted
a written Claim in accordance with Paragraph 9(f)(i) above, (ii) has been
notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with the appeal
procedure described in Paragraphs 9(f)(iv) above, and (iv) has been notified in
writing that the Committee has denied the appeal. Notwithstanding the foregoing,
if the Committee does not respond to an applicant’s Claim or appeal within the
relevant time limits specified in this Paragraph 9(f), the applicant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.
          (g) General Provisions.
               (i) Limits on Transfers. Other than by will or the laws of
descent and distribution, no right, title or interest of any kind in a Deferral
Account shall be transferable or assignable by a Deferral Participant or his or
her Beneficiary, be subject to alienation, anticipation, encumbrance,
garnishment, attachment, levy, execution or other legal or equitable process, or
be subject to the debts, contracts, liabilities or engagements, or torts of any
Deferral Participant or his or her Beneficiary. Any attempt to alienate, sell,
transfer, assign, pledge, garnish, attach or take any other action subject to
legal or equitable process or encumber or dispose of any interest in a Deferral
Account shall be void.
               (ii) Receipt and Release. A transfer to any Deferral Participant
or Beneficiary in accordance with the provisions of this Paragraph 9 shall, to
the extent thereof, be in full satisfaction of all claims for the compensation
or awards deferred pursuant to the Deferral Account to which the transfer
relates against the Company or any Subsidiary, and the Committee may require
such Deferral Participant or Beneficiary, as a condition to such transfer, to
execute a receipt and release to such effect.
               (iii) Unfunded Status; Creation of Trusts. This Paragraph 9 is
intended to constitute an “unfunded” plan for deferred compensation, and
Deferral Participants shall rely solely on the unsecured promise of the Company
for transfers hereunder with respect to any transfer not yet made to a Deferral
Participant. Nothing contained in this Paragraph 9 shall give a Deferral
Participant any rights that are greater than those of a general unsecured
creditor of the Company; provided, however, that the Committee may authorize the
creation of a trust or make other arrangements to meet the Company’s obligations
under this Paragraph 9, which trust or other arrangements shall be consistent
with the “unfunded” status of such deferred compensation plan unless the
Committee otherwise determines with the consent of each affected Deferral
Participant.

13.



--------------------------------------------------------------------------------



 



               (iv) Compliance. A Deferral Participant shall have no right to
receive any payment or transfer with respect to his or her Deferral Account
until legal and contractual obligations of the Company relating to this
Paragraph 9 and the making of such payment or transfer shall have been complied
with in full. In addition, the Company shall impose such restrictions on Common
Stock delivered to a Participant hereunder and any other interest constituting a
security as it may deem advisable in order to comply with the Securities Act of
1933, as amended, the requirements of the New York Stock Exchange or any other
stock exchange or automated quotation system upon which the Common Stock is then
listed or quoted, any state securities laws applicable to such a transfer, any
provision of the Company’s Certificate of Incorporation or Bylaws, or any other
law, regulation, or binding contract to which the Company is a party.
               (v) Other Participant Rights. No Deferral Participant shall have
any of the rights or privileges of a stockholder of the Company under this
Paragraph 9, including as a result of the deemed investment of a Deferral
Account in Common Stock or the creation of any trust and deposit of Common Stock
therein, except at such time as Common Stock may be actually delivered in
settlement of a Deferral Account. Subject to the limitations set forth in
Paragraph 9(g)(i) above, the terms and conditions of this Paragraph 9 shall
inure to the benefit of, and be binding upon, the parties hereto and their
successors and assigns.
               (vi) Limitation. A Deferral Participant and his or her
Beneficiary shall assume all risk in connection with any decrease in value of
the Deferral Account, and neither the Company, any Subsidiary nor the Committee
shall be liable or responsible therefor.
               (vii) Transfer from and Option Grants under the 1994 Incentive
Equity Plan. All deferrals made under the Company’s 1994 Incentive Equity Plan
(the “1994 Plan”) will be transferred from such Plan to this Plan, to be
administered pursuant to the terms of this Plan and this Paragraph 9. Moreover,
any deferral of Stock Option Gain with respect to Option Rights granted under
the 1994 Plan shall be made under the provisions of this Plan, and the
provisions for the deferral of Stock Option Gain under the 1994 Plan shall cease
to be effective as of the Effective Date.
     10. Eligibility for Awards. Incentive Stock Options may be granted only to
Employees. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that a Consultant will
not be eligible for an Award to the extent that, at the time of grant, a Form
S-8 Registration Statement is not available to register either the offer or the
sale of the Company’s securities to the Consultant. The Board may provide for
formula equity grants to Directors in the future by amending the Plan without
stockholder approval.
     11. Fractional Shares. Except as otherwise provided in Paragraph 9(d)(i)
above, the Company will not be required to issue any fractional share of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or the settlement of fractions in cash.
     12. Use of Proceeds. Proceeds from the sale of Common Stock pursuant to
Awards shall constitute general funds of the Company.

14.



--------------------------------------------------------------------------------



 



     13. Withholding of Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any grant or
payment made to a Participant or any other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such grant or payment that the Participant or
such other person make arrangements satisfactory to the Company for the payment
of the balance of such taxes required or requested to be withheld, which
arrangements in the discretion the Committee may include relinquishment of a
portion of such Award or payment. With respect to any Participant who is subject
to Rule 16b-3 at the time withholding is required with respect to an Award
payable in Common Stock, the Participant may direct the Company to withhold a
number of shares of Common Stock having an aggregate Market Value per Share
equal to the amount of taxes required to be withheld by the Company. To the
extent that the Company withholds a number of shares of Common Stock from an
Award or a Participant relinquishes a portion of an Award to fulfill the
Participant’s withholding obligation, the Company will not withhold shares or
allow for the relinquishment of shares whose value exceeds the minimum amount of
tax required to be withheld by law (or such lesser amount as may be required to
avoid a charge to earnings for financial accounting purposes).
     14. Administration of the Plan.
          (a) This Plan will be administered by the Board or, as delegated by
the Board, a Committee. The Committee shall at all times consist of not less
than two Directors appointed by the Board, each of whom will be a “non-employee
director” within the meaning of Rule 16b-3 and an “outside director” within the
meaning of Section 162(m) of the Code. A majority of the Committee will
constitute a quorum, and the action of the members the Committee present at any
meeting at which a quorum is present, or acts unanimously approved writing, will
be the acts of the Committee.
          (b) The Board and as delegated, the Committee, shall have the power,
subject to and within the limitations of, the express provisions of the Plan:
               (i) To determine from time to time which of the persons eligible
under the Plan shall be granted Awards; when and how each Award shall be
granted; what type or combination of types of Awards shall be granted; the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive Common Stock pursuant
to an Award; and the number of shares of Common Stock with respect to which an
Award shall be granted to each such person.
               (ii) To construe and interpret the Plan and Awards, and to
establish, amend and revoke rules and regulations for its administration. In the
exercise of this power, the Board or the Committee may correct any defect,
omission or inconsistency in the Plan or in any Award agreement, in a manner and
to the extent it shall deem necessary or expedient to make the Plan fully
effective.
               (iii) To amend the Plan or an Award as provided in Paragraph 15.
               (iv) To terminate or suspend the Plan as provided in
Paragraph 20.

15.



--------------------------------------------------------------------------------



 



               (v) Generally, to exercise such powers and to perform such acts
as the Board or the Committee deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan
          (c) The interpretation and construction by the Board or the Committee
of any provision of this Plan or of any agreement, notification or document
evidencing the grant of an Award and any determination by the Board or the
Committee pursuant to any provision of this Plan or of any such agreement,
notification or documentation will be final and conclusive with respect to all
persons. No member of the Board or the Committee will be liable for any such
action or determination made in good faith or in the absence of gross negligence
or willful misconduct on the part of such member.
     15. Amendments.
          (a) This Plan may be amended from time to time by the Board. The
Board, in its sole discretion, may submit any amendment to the Plan for
stockholder approval.
          (b) The Committee, in its sole discretion, may take any action it
deems to be equitable under the circumstances or in the best interests of the
Company with respect to any Award, unless such Award is intended to qualify as
“performance based” compensation under Section 162(m) of the Code and such
action would cause the Award to fail to so qualify.
          (c) Outstanding Awards may not be amended (either directly or through
an amendment to the Plan) in such a manner that would impair the rights under
such Award unless the Company receives the written consent of the Participant.
     16. No Employment or other Service Rights. Neither this Plan nor the Awards
hereunder will confer upon any Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.
     17. Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any rights of a holder with respect to any shares of Common Stock
subject to an Award (except for Restricted Stock) unless and until such
Participant has satisfied all requirements for the exercise of and has exercised
the Award pursuant to its terms.
     18. Effective Date of the Plan. The Plan shall become effective as
determined by the Board, but no Award shall be exercised (or in the case of a
Stock Bonus or Restricted Stock, shall be granted) unless and until the Plan has
been approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
     19. Choice of Law. The laws of the state of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of laws rules.

16.



--------------------------------------------------------------------------------



 



     20. Term. This Plan became effective as of the Effective Date. Unless
sooner terminated by the Board or the Committee, this Plan shall terminate on
March 26, 2012, and no further Awards shall be made, but all outstanding Awards
and Deferral Accounts on such date shall remain effective in accordance with
their terms and the terms of this Plan
     21. Performance-Based Awards. The Committee may authorize the payment of
cash awards to Employees under a plan or arrangement approved by the Committee
that is based on the Management Objectives in a manner that satisfies the
requirements of Section 162(m) of the Code for qualified performance-based
compensation. The maximum amount of any cash award to an Employee under any such
plan or arrangement in any one calendar year is $2,500,000. Notwithstanding
anything else contained herein to the contrary, to the extent required to
qualify any cash award as qualified performance-based compensation under Section
162(m) of the Code, the Committee shall not be entitled to exercise any
discretion otherwise authorized under the Plan or any such plan or arrangement
to accelerate the vesting of such award or to pay out such award regardless of
the achievement of the Management Objectives if the ability to exercise such
discretion would cause such award to fail to qualify as qualified
performance-based compensation.
     This America West 2002 Incentive Equity Plan is hereby executed by a duly
authorized officer of America West Holdings Corporation.

                  America West Holdings Corporation    
 
           
 
  By:        
 
           
 
           
 
  Its:   Chairman, President and Chief Executive Officer    

17.